Citation Nr: 0915810	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD), and if 
so, entitlement to same.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's application to reopen his previously denied claim 
of entitlement to service connection for PTSD.  A subsequent 
Statement of the Case (SOC), dated in February 2005, granted 
the Veteran's application to reopen his previously-denied 
claim of entitlement to service connection for PTSD and 
denied same.

The Board notes that the Veteran, through his representative, 
in a letter dated in July 2003, advised the RO in Louisville, 
Kentucky, that he moved from Kentucky to Florida.  
Jurisdiction of the Veteran's claims file was properly 
transferred from the RO in Louisville, Kentucky, to the RO in 
St. Petersburg, Florida, in October 2003. 

The Veteran was scheduled to appear before the Board at the 
RO in St. Petersburg, Florida, on May 18, 2007.  However, the 
Veteran did not report to the hearing, and has not provided 
an explanation for his absence.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.703 (2008). 

The issue of entitlement to service connection for PTSD, 
addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was previously denied in a January 1997 rating 
decision.  The Veteran did not perfect an appeal to that 
decision.

2.  Evidence received since the January 1997 rating decision 
includes evidence that is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's previously-denied claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In October 2003, before the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that while the October 2003 notification advised the Veteran 
as to what constitutes new and material evidence under the 
applicable legal standard, the notification did not advise 
the Veteran as to the element or elements that were found 
insufficient at the time of the previous denial.  However, to 
the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the claim.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is ordered, on remand, in the 
event that any of the Veteran's alleged stressors are 
verified, as discussed below. 

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
PTSD was previously denied in a January 1997 rating decision.  
The RO declined to reopen the claim in a June 2004 rating 
decision.  Although the RO has determined, by a February 2005 
SOC, that new and material evidence sufficient to reopen the 
claim of entitlement to service connection for PTSD was 
submitted, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a January 1997 rating decision the RO denied the Veteran's 
claim of entitlement to service connection for PTSD.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008). Thus, the January 1997 decision became final 
because the Veteran did not file a timely appeal.

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991). The Veteran filed this 
application to reopen his claim in September 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment and 
personnel records and report of VA examination dated in 
November 1996.  The RO found that there was no evidence of a 
diagnosis of PTSD, or evidence of an in-service stressor, and 
the claim was denied.

The Veteran applied to reopen his claim of entitlement to 
service connection for PTSD in September 2003. The Board 
finds that the evidence received since the last final 
decision in January 1997 is not cumulative of other evidence 
of record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating his claim.

Newly received evidence includes post-service VA treatment 
records dated from April 1996 to June 2003 which show that 
the Veteran was diagnosed with and treated for PTSD that the 
Veteran related to combat experiences during service.  That 
evidence is both new and material, as it demonstrates a 
current confirmed diagnosis of PTSD which was not shown at 
the time of the previous final denial.  At the time of the 
January 1997 denial, the Veteran was only diagnosed with:  
alcohol abuse, in remission; life circumstance problems; 
marital problems; mood disorder secondary to general medical 
condition of multiple sclerosis; and personality disorder, 
not otherwise specified, with dependent traits.  

Further, the newly received evidence includes the Veteran's 
descriptions of his alleged in-service stressors, as well as 
a statement submitted by the Veteran's mother as to his 
condition upon separation from service.  At the time of the 
January 1997 denial, there was no evidence as to any alleged 
in-service stressors.  That evidence, the Veteran's 
descriptions of his alleged in-service stressors, is both new 
and material, as it demonstrates the occurrence of alleged 
in-service stressors which were not of record at the time of 
the previous final denial.

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the previously-denied claim of entitlement to 
service connection for PTSD is reopened because the Board 
finds that the new evidence is material.

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2008).  As discussed above, 
to the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the claim.


ORDER

The Veteran's previously-denied claim of entitlement to 
service connection for PTSD is reopened.  To that extent 
only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed in-service stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed in-service stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of in-service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged in-service stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran contends that he has PTSD related to alleged 
stressors that occurred during service in the Republic of 
Vietnam, warranting entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran's service 
personnel records indicate that he was assigned to the Bravo 
Company 25th CS&S Battalion, Headquarters 25th Infantry 
Division, stationed in the Republic of Vietnam from April 26, 
1970 to approximately February 25, 1971.  The Veteran's 
military occupational specialty is listed as light vehicle 
driver.  The Veteran's service personnel records, including 
his service separation form, show no awards or decorations 
for combat service.  Additionally, the Veteran's service 
treatment records are negative for a psychiatric disorder.

Post-service VA treatment records show that the Veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in June 2003.  

One of the bases upon which the Veteran's claim of 
entitlement to service connection for PTSD was previously 
denied was that his alleged in-service stressors were not 
verified.  The Veteran, in statements dated in January 2004, 
described his alleged in-service stressors as the following:  
fixing a tire on a truck in 1970 outside of Saigon, 
witnessing a young Vietnamese boy throw a grenade into the 
truck, and shooting the boy; being sent to a base for fire 
support for one month in 1970, and sleeping in a tent beside 
artillery to be hit with mortars every day and every night; 
and being sent to a support base that was hit with mortars, 
fighting all night to keep from being over-run, and flying 
one fellow service member out of the area.  

Record of VA treatment dated in June 2003 indicates that the 
Veteran reported alleged in-service stressors similar to 
those described above, except he added that he was "under 
application" to adopt a young Vietnamese girl, however, she 
was killed by the enemy.  The Veteran also added that he was 
in numerous firefights in Cambodia, and could not 
differentiate one from the other.  

These are in-service stressors that may be capable of 
verification, and an attempt at verification may be made on 
this basis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).  

As the Veteran did not engage in combat, the alleged in-
service stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Because 
no attempt to verify in-service stressors through the United 
States Army & Joint Services Records Research Center (JSRRC) 
has yet been made, the RO should attempt to verify the listed 
in-service stressors through JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another 
opportunity to supplement the record 
with any additional details concerning 
his alleged in-service stressors, to 
include:  sustaining enemy fire by 
mortar attacks on the base to which he 
was sent for fire support in 1970; 
sustaining enemy fire by mortar attacks 
at a support base; being assigned to an 
area in Cambodia; and being "under 
application" to adopt a young 
Vietnamese girl. Particularly, the 
Veteran should attempt to provide: his 
unit at the time; the location of said 
occurrences (base names); the names of 
individuals injured or killed; "buddy 
statements" containing verifiable 
information, to include time periods 
(i.e., month and year), regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the PTSD claim.  Any and 
all responses received from the Veteran 
should be properly documented in his 
claims file.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

2.  Forward the Veteran's statements of 
his alleged in-service PTSD stressors, 
as well as copies of his service 
personnel records and any other 
relevant evidence, to the United States 
Army & Joint Services Records Research 
Center (JSRRC).  Request that JSRRC 
attempt to verify the alleged in-
service stressors.  Specific requests 
should be made for incoming enemy fire 
by mortar attacks, upon the bases, and 
during the time periods, specified by 
the Veteran.  Request that JSRRC 
provide the unit history for the 
Veteran's unit.  If more detailed 
information is needed for such 
research, the Veteran should be given 
the opportunity to provide it.  Any and 
all responses received from JSRRC 
should be properly documented in the 
Veteran's claims file.

3.  Thereafter, if, and only if one or 
more of the alleged in-service 
stressors is verified, schedule the 
Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a. Prior to the examination, specify 
for the examiner the in-service 
stressor or stressors that it is 
determined is/are established by the 
record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged in-
service stressor found to be 
established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service. 

The file must be properly documented 
regarding any notifications to the 
Veteran as to the scheduled 
examination.

4.  Then, readjudicate the Veteran's 
claim of entitlement to service 
connection for PTSD considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


